Citation Nr: 0702381	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION


The veteran served on active duty from September 1951 to 
September 1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from 
A March 2004 rating decision of the St. Louis, Missouri, VA 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran did not have hypertension or a cardiovascular 
disorder, during service or within one year of separation 
from active service, and any cardiovascular disease, to 
include hypertension, is not related to service.

2.  Hearing loss was not manifest during service and a 
bilateral hearing loss disability was not manifest within one 
year of separation from service, and is not attributable to 
service.  

3.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred or aggravated in 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A bilateral hearing loss disability was not incurred or 
aggravated in service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West. 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In December 2003, the veteran was 
sent VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in December 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor 
the representative has contended or argued that any defect 
or deficiency in the VCAA notice that may possibly be 
present has resulted in any prejudice in the adjudication of 
his appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran had competent representation and 
opportunity for a hearing.  The record shows that the 
veteran was able to meaningfully participate in the 
adjudication of the claim.  Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for a cardiovascular disorder and an organic 
disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.




For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 (2006) does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Hypertension

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005).

The Board finds that service connection is not warranted for 
hypertension.  Service medical records are negative for 
findings or complaints in regard to a hypertension.  While 
the veteran's history of having been treated for hypertension 
at separation was noted in a December 1975 VA psychiatric 
examination report, the contemporaneous August 1955 
separation examination report shows the heart and vascular 
system were normal.  Blood pressure readings were 140/80, 
136/72, and 142/82.  Significantly, a December 1975 VA 
examination report notes he had had high blood pressure for 
the previous 18 months, not since service.  The report notes 
that his left kidney was causing elevated blood pressure.  In 
addition, while VA treatment records, dated from March 1984 
to April 1984, reflect a diagnosis of hypertension and a 
private record of treatment, dated in December 1995, notes 
hypertension by history and that he was status post coronary 
artery bypass, there is no competent evidence linking any 
hypertension or cardiovascular disorder to service.  
Furthermore, there is no competent evidence of cardiovascular 
pathology within one year of separation from service.

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board notes that on a February 1956 report of medical 
history, the veteran indicated that he had or had had high or 
low blood pressure.  There are, however, no objective 
findings in this regard.  The Board finds the contemporaneous 
service medical records, to include the separation 
examination report showing a normal heart and vascular 
system, coupled with the absence of any competent evidence 
relating hypertension or any cardiovascular disorder to 
service to be more probative and more reliable than the 
veteran's unsupported lay opinion.  

Cardiovascular disease was not shown during service or within 
one year of separation.  A preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.

Bilateral Hearing Loss Disability & Tinnitus

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005).

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  In his October 2003 claim, 
the veteran asserted that he was exposed to noise from the 
engines aboard ship during service and has had hearing loss 
and tinnitus since service.  

In this case, service connection is not warranted.  
Initially, the Board notes that a sick call log notes that in 
May 1953 his ears were treated with hydrogen peroxide and a 
water syringe wash.  There is no reference to any hearing 
loss or tinnitus.  The August 1955 separation examination 
report shows the ears and drums were normal, whispered and 
spoken voice testing was 15/15 in each ear, and his hearing 
was assigned a profile of "1."  

The record reflects initial complaints of hearing loss in a 
December 1995 private record of treatment, decades after 
service.  To the extent that the veteran is attempting to 
establish continuity since separation, the Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a phenomenal gap in 
evidence of treatment or any indicia of disability including 
routine examinations, such as the December 1975 VA 
examination reports.  Those reports note that the ear canals 
were clean, the tympanic membranes were visualized, and there 
were no perforations, scarring, or discharge.  As noted by 
the March 2004 VA examiner, complaints in association with 
hearing loss and tinnitus would have been important symptoms 
to have been recorded at the time of the December 1975 
examinations, as the examiner was determining the status of 
the veteran's central and peripheral nervous systems.  The 
Board notes that while the December 1975 report notes the 
veteran was wearing a hearing aid at that time, the March 
2004 VA examiner noted the veteran provided little 
information in regard to post-service providers.  

In this case, competent evidence establishes that a hearing 
loss disability and any tinnitus are not related to service.  
In that regard, the Board notes that the veteran is competent 
to state that he was exposed to noise during service.  
However, he is not a medical professional and his statements 
do not constitute competent medical evidence in regard to 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  In regard to the 
veteran's assertion that he was treated for hearing loss 
and/or tinnitus in 1956 and indicated that he had or had had 
ear, nose, or throat trouble in a February 1956 report of 
medical history, there is no reference to hearing loss or 
tinnitus during service or of a hearing loss disability 
within the initial post-service year.  The Board notes the 
March 2004 VA examination report notes nonorganic test 
behavior rendering the results unacceptable, noting the 
differences between initial and final results were too great 
to be considered a  failure to comprehend the instructions or 
a cognitive problem.  Regardless, there is no diagnosis of a 
hearing loss disability or tinnitus during service or within 
the initial post-service year and the competent evidence 
establishes that a hearing loss disability and any tinnitus 
are not related to service.  The May 2004 VA examiner 
specifically stated that the veteran's hearing loss had an 
onset decades after service with the most likely etiology 
being age or some other combination of factors, and was less 
likely related to service.  The Board finds the March 2004 VA 
opinion to more probative and more reliable than the 
veteran's lay assertions.  The examiner reviewed the claims 
file and provided a complete rationale for the opinion.  

In sum, the evidence shows that the veteran did not have a 
hearing loss disability or tinnitus during service, that he 
did not have a hearing loss disability within one year of 
separation from service, and that a hearing loss disability 
and any tinnitus are not otherwise related to active service.  
Therefore, a hearing loss disability and any tinnitus were 
not incurred in or aggravated by service, and a hearing loss 
disability may not be presumed to have been so incurred.  The 
Board concludes that the March 2004 medical opinion to the 
effect that a hearing loss disability and any tinnitus are 
not related to service to be consistent with the record and 
the most probative evidence regarding etiology.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


